Citation Nr: 1618021	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  04-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-connected left sole callus formation, currently rated as 10 percent disabling, with periods of temporary total disability due to convalescence assigned from August 1, 2007, to January 31, 2008; from October 14, 2008, to February 28, 2009; from September 30, 2009, to March 31, 2010, and from March 5, 2014, to October 1, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In February 2009, August 2013, July 2014, and July 2015, the Board remanded this claim for further development, and the matter has again been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal and excluding periods of temporary total evaluation, the Veteran's service-connected left sole callus formation has been manifested by pain and tenderness.





CONCLUSION OF LAW

Throughout the period on appeal and excluding periods of temporary total evaluation, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left sole callus formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in a November 2001 letter to the Veteran.     

The duty to assist has also been met.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Further, the Veteran was afforded multiple VA examinations, most recently in May 2015, to assess the severity of his service-connected left sole callus formation which are adequate to adjudicate his claim.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not yet been obtained which would be needed for a fair adjudication of the claim.  The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claim at this time.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Skin and nail disabilities are rated under 38 C.F.R. § 4.118.  Specifically, the Veteran's left sole callus formation was rated by analogy under Diagnostic Code 7813-7804 for unstable or painful scars.  See 38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7813 directs the rater to Diagnostic Codes 7800 through 7806 depending on the symptoms of the disability.  

The Veteran's increased-rating application was received on May 10, 2001.  Thus, the appeal period begins one year prior - meaning as of May 10, 2000.  Relevant evidence during this appeal period includes VA treatment records, including the reports of multiple VA examinations, and statements from the Veteran.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A February 2002 VA feet examination noted the Veteran worked as a labor custodian in the post office.  He reported that his work duties were limited because of a problem with his left foot.  Upon examination, there was a diffuse callus with indefinite margins that measured 2 by 2.5 centimeters, lying under the heads of the left third and fourth metatarsals.  The examiner stated that the callus was very mildly tender.  The Veteran stated that he constantly walked in his work doing post office plant custodial labor.  He related that he had to stop and rest about every thirty minutes because of pain in the left foot.

A March 2005 VA feet examination noted the Veteran's complaints of the callus on the bottom of his left foot becoming painful with increased walking while on his job.  He noted that, occasionally it is difficult to walk on his left foot.  He reported that he had seen a VA podiatrist and was given inner soles and special shoes.  He stated that he occasionally had a pedicure during which the bottom of his left foot was scraped.  He denied additional limitation with flare-ups or repetitive use.  Examination of the bottom of the left foot in the third metatarsal area revealed a two-centimeter diameter callus which was tender on palpation.  It was neither red nor infected.  There was no swelling present.  There was an asymptomatic bunion of the left great toe which was non-tender to palpation.  Bilateral Achilles tendon alignment was normal.  Weight bearing was also normal.  There was bilateral pes planus present.  Dorsiflexion of the left ankle was zero to 20 degrees without pain, and plantar flexion was zero to 45 degrees without pain.  Active range of motion to the feet and ankles did not produce weakness, fatigue, or incoordination.  The diagnosis was callus formation on the bottom of the left foot with chronic discomfort with increased walking, an asymptomatic bunion of the left great toe, and bilateral pes planus.

A July 2007 VA feet examination report noted the Veteran's reports of continued daily pain in his left foot that was aggravated by his job.  He reported that he had his calluses trimmed and had received inserts and special shoes.  Upon examination, the Veteran had pes planus.  He had a 30-degree hallux valgus and bunion which was not tender.  He also had a one-centimeter callus which was slightly thickened at the time under the head of the third metatarsal.  There were no other calluses noted.  The Achilles tendon was aligned.  There was no evidence of abnormal weight bearing.  The Veteran had a good dorsalis pedis pulse.  The skin was warm and the texture was normal.  The Veteran did not have any hair on his feet.  He could dorsiflex and plantar flex his toes 20 degrees without pain.  With repetitive motion, there was no change in coordination, fatigue, weakness, endurance or pain.  The diagnosis was pes planus of the left foot, hallux valgus of the left foot, callus of the sole of the left foot and degenerative joint disease of the first metatarsophalangeal joint.

VA treatment records show that on August 1, 2007, the Veteran underwent a left foot metatarsal osteotomy.  On October 14, 2008, he underwent a second interspace neurectomy on the left foot.

A September 2013 VA foot examination noted the Veteran's diagnosis of a chronic painful callus of the plantar left foot.  The Veteran had pain and a callus over the plantar surface of the second to third metacarpal phalangeal (MP) joints which was tender to the touch.  The pain was increased with standing more than 10 minutes and walking more than one-quarter of a block.  He recently retired from the post office where he worked since discharge from service in custodial work.  The Veteran was noted to have hallux valgus.  However, the VA examiner stated the Veteran's left foot hallux valgus was unrelated to the service-connected left foot callus with pain.  Rather, he indicated that the degenerative joint disease on the left first MP joint was related to the hallux valgus and was not caused by the Veteran's service-connected left foot condition.  He noted that the severity of the Veteran's service-connected left foot callus was moderate.

On March 5, 2014, the Veteran underwent surgery on his left foot, namely, a fusion of the first metatarsophalangeal joint of the left foot, a hammertoe arthroplasty of the second digit of the left foot, and extensor tenotomy and capsulotomy of the second and third digits of the left foot.

In May 2015, the Veteran underwent a VA skin diseases examination for his left foot callus.  The examiner noted that the Veteran never had surgery on the callus, but that the callus had been trimmed in the past.  The VA examiner noted that the Veteran did not have any systemic manifestations due to the left foot callus.  The VA examiner noted the left foot callus measured 1.5 centimeters in diameter and was non-tender.  There was no drainage noted.

Outside of the above-noted periods of temporary total evaluation, the Veteran's service-connected left foot callus has been rated at 10 percent for the entire period on appeal under 38 C.F.R. § 4.118, DC 7813-7804.

During the pendency of the claim, the rating criteria for evaluating scars were revised effective August 30, 2002, and further revised effective October 23, 2008.  See 67 Fed. Reg. 49590 (July 31, 2002); 73 Fed. Reg. 54710 (Sept. 23, 2008).  In this case, the Veteran's claim was received on May 10, 2001.  In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.

The Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the Veteran's left sole callus formation under DC 7804.  Prior to October 23, 2008, Diagnostic Code 7804 assigned a 10 percent rating for a scar which was manifested as superficial, tender, and painful on objective demonstration.  38 C.F.R. § 4.118 (prior to October 23, 2008).  

The Board notes that 10 percent is the maximum rating under DC 7804 because the Veteran has one callus on his left foot that manifested as tender and painful.  The Board further notes that under the current rating criteria for DC 7804, a 10 percent rating would also have been the maximum warranted for the Veteran's left foot callus because the regulations now require a total of three or four scars that are unstable or painful to warrant a 20 percent rating under DC 7804.  38 C.F.R. § 4.118 (2015).

The Board next finds that the weight of the evidence is against a finding that any other diagnostic codes for rating scars are applicable.  See Schafrath v. Derwinski,
1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (prior to October 23, 2008).

For the period prior to August 30, 2002, under DC 7801, third-degree burn scars covering areas of at least 6 square inches in size were assigned a 10 percent rating.  A 20 percent disability rating was assigned for third-degree burn scars covering areas of at least 12 square inches in size.  Under DC 7802, second-degree burn scars covering an area or areas approximating 1 square foot were assigned a maximum 10 percent evaluation.

For the period between August 30, 2002 and October 23, 2008, under DC 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 10 percent disabling for areas at least 6 square inches in size, 20 percent disabling for areas at least 12 square inches in size, and 30 percent disabling for areas at least 72 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  

Under the present rating criteria effective October 23, 2008, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating pursuant to DC 7801.  DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  

The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under DC 7801 or DC 7802 under either the new or old rating criteria.  The February 2002 VA examination report shows the left sole callus formation measures only 2 centimeters by 2.5 centimeters.  There is no evidence showing that the Veteran's left foot callus measured at least 39 square centimeters at any point during the period on appeal.

DC 7803 provided a maximum 10 percent evaluation under both old and new rating criteria, and therefore, would not provide the basis to assign the Veteran a higher disability rating.  For the period prior to August 30, 2002, the Veteran would have needed to establish the presence of a superficial scar that was poorly nourished with repeated ulceration to receive a 10 percent disability rating.  For the period between August 30, 2002 and October 23, 2008, DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  The May 2015 VA examination report notes that the Veteran's left sole callus formation was non-tender, there was no drainage, and the examiner did not note any other skin abnormality.

For the period prior to October 23, 2008, DC 7805 directed that other scars and other effects of scars shall be rated on the limitation of function of the affected part.  The lay and medical evidence of record weighs against a finding that the Veteran is entitled to an increased rating under DC 7805.  The March 2005 VA examination showed normal range-of-motion findings for the Veteran's left ankle.  Neither the March 2005 nor the July 2007 VA examinations showed that the Veteran's weight bearing was abnormal.  The July 2007 VA examination showed the Veteran could dorsiflex and plantar flex his toes 20 degrees without pain.  And while the Veteran noted pain in his left foot with walking, the evidence of record did not show functional impairment of the foot due to his service-connected left foot callus.

The Board finds that, excluding his periods of temporary total evaluation, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left sole callus formation at any time throughout the period of appeal. As noted above, the Veteran's disability could not receive a higher rating under another diagnostic code for the skin.  See 38 C.F.R. § 4.118.

The Board has also considered the Veteran's lay statements that his left sole callus formation is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left sole callus formation has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's left sole callus formation are contemplated by the applicable rating criteria.  His disability is manifested by pain and tenderness of the left foot callus.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 60 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds the evidence does not warrant a schedular rating in excess of 10 percent for the Veteran's service-connected left sole callus formation.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  However, as the preponderance of the evidence is against the Veteran's claim for an increased disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an increased evaluation in excess of 10 percent for service-connected left sole callus formation (excluding periods of temporary total disability due to convalescence) is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


